DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong (US 2018/0057703).
With regards to claim 1, Cong teaches a UV curable inkjet composition (title) that contains a monofunctional urethane acrylate component at a concentration of 5 to 50% (abstract) with a preferred concentration of 8% (0050) and phoenoxyethyl acrylate (as applicants cite in the specification as reading on the claimed (meth)acrylate including an aromatic ring) at a concentration of 33.15% (0050).
With regards to claims 2 and 3, Cong teaches the ink to further contain the monomer IBOA (isobornyl acrylate) (as applicants cite in the specification and claims as reading on the (meth)acrylate including an alicyclic group having a glass-transition temperature of 30°C or more) (0050).
With regards to claims 4 and 5, Cong teaches the composition to contain N-vinyl Caprolactam (as applicants cite in the specification and claim as reading on the monofunctional monomer including a heterocyclic group including a nitrogen atom) 90050).
With regards to claim 6, Cong teaches the composition to contain one compound having two polymerizable groups, PONPGDA a diacrylate, at a concentration of 0.5% (0050).
With regards to claim 7, Cong teaches the ink to contain an acylphosphine oxide photoinitiator (0050) that is Genocure TPO (0050) which contains an aromatic ring.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al (US 2020/039353).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claim 1, Tanaka teaches a radiation curable ink jet composition (abstract) that contains a monofunctional urethane compound (0069) at a concentration of 5% (table 1) and PEA at a concentration of 40.2% (table 1) wherein PEA is pheonxyethyl acrylate (0138).
With regards to claims 2 and 3, Tanaka teaches the composition to include IBXA (isobornyl acrylate (0137)) (table 1).
With regards to claims 4 and 5, Tanaka teaches the composition to contain N-VC (N-vinylcaprolactam (0134)) or ACMO (acryloylmorpholine (0133)).
With regards to claim 6, Tanaka teaches the amount of monofunctional compounds to be 91.2% with the initiator being 8% and the other non monomers compounds being 0.8% reading on 100% (table 1) reading on not containing difunctional monomers.
With regards to claim 7, Tanaka teaches the initiator to include Irgacure 819, an acylphosphine oxide containing an aromatic ring (table 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference teach the composition as claimed but also qualify as a 102(a)(2) having the same assignee: Nakano et al (US 2020/0254755); and the following art teaches at least the composition of claim 1: Hirose (JP 2015081284) and Ito et al (JP 2011-168736).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763